In an action against the City of New York to recover damages for personal injuries suffered by plaintiff, a pedestrian, when he fell because of a hole in a curbstone and sidewalk, the city has impleaded appellant, the owner of the abutting store, on the theory that appellant maintained the curbstone and sidewalk for his special use and benefit and in pursuance of his business conducted at the premises, and because appellant created the defective condition by driving and inviting others to drive motor vehicles over the curbstone and upon the sidewalk in connection with appellant’s business. This is an appeal from an order denying appellant’s motion to dismiss the third-party complaint for insufficiency and because it is unauthorized under section 193-a of the Civil Practice Act. Order affirmed, with $10 costs and disbursements. (Schrold v. City of New York, 273 App. Div. 872, affd. 298 N. Y. 738; Toth v. Kennedy é Smith, Inc., 259 App. Div. 855.) Carswell Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.